Cuyahoga App. No. 71872. This cause is pending before the court as a discretionary appeal. On March 2, 1998, this court granted appellant’s motion for stay on the ground that Judge Michael Watson of the Franklin County Court of Common Pleas stayed all actions pending against insureds of PIE Mutual Insurance Company. On June 11, 1998, appellant filed a notice that Judge Watson had ordered that the stay remain in effect until September 23, 1998. It appearing to the court that the stay granted by Judge Watson has expired,
IT IS ORDERED by the court, sua sponte, that the stay granted by this court be, and hereby is, lifted.
IT IS FURTHER ORDERED by the court, sua sponte, that appellees may file a memorandum in response within thirty days of the date of this entry.